Citation Nr: 0104098	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant's discharge from service was under 
dishonorable conditions.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to February 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that the appellant's 
discharge from service was under dishonorable conditions.  
The appellant testified before the undersigned at a hearing 
held at the RO in October 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant's period of service from January 1969 to 
February 1970 was terminated by an other than honorable 
discharge.

3.  The offenses leading to the appellant's discharge 
consisted of two occasions in which he disobeyed lawful 
commands to return to his company and constitute willful and 
persistent misconduct.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 
C.F.R. §§ 3.1, 3.12 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO has found the appellant's claim 
to be well grounded and has informed the appellant of the 
applicable laws and regulations pertaining to his claim.  All 
records pertinent to the appellant's appeal have been 
obtained, and there is no additional evidence which should be 
obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
appellant will not be prejudiced as a result of the Board 
deciding this appeal without first affording the RO an 
opportunity to consider his claim in light of the VCAA.  

In a March 1998 administrative decision, the RO determined 
that the appellant's discharge from military service was 
issued under conditions which bar the payment of VA benefits.  
Accordingly, the issue in this case is one of status, i.e., 
whether the appellant is a "veteran" as that term is defined 
by law.  See D'Amico v. West, 209 F.3d 1322, 1326 (2000).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

A discharge or release because of the acceptance of an 
undesirable discharge to escape trial by general court-
martial is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(1).  A discharge or release 
because of willful and persistent misconduct is also 
considered to have been issued under dishonorable conditions.  
Willful misconduct includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Service personnel records show that the appellant pled guilty 
before, and was found guilty by, a summary court-martial held 
in December 1969.  The offense charged was failure to obey a 
lawful command by a superior officer to rejoin his company.  
The appellant was sentenced to confinement at hard labor for 
30 days, but the order of the court-martial suspended the 
sentence for a period of 90 days.  The records show that on 
the day the order of the summary court-martial was issued, 
the appellant again refused a direct order of a superior 
officer to return to the field.  As a consequence, the 
suspension of the appellant's punishment for his first 
offense was vacated, the appellant was confined, and he was 
referred to a special court-martial in connection with his 
second refusal to obey a lawful command.  The records show 
that the appellant thereafter accepted a discharge for the 
good of the service in lieu of a special court-martial.  
According to the service personnel records, the special 
court-martial the appellant avoided would have subjected him 
to a punitive discharge.  The records show that the appellant 
was issued an Undesirable Discharge Certificate.

According to the appellant's DD Form 214, he was discharged 
under other than honorable conditions.  The DD Form 214 
indicates that the appellant served as a infantryman and had 
earned the Purple Heart as well as the Combat Infantryman's 
Badge.

In several statements on file as well as at his October 2000 
hearing before the undersigned, the appellant indicated that 
while in service his child was born prematurely.  He stated 
that he requested leave to visit his wife and child, but that 
his commanding officer unfairly refused his request.  
Instead, he was ordered to return to his company, although he 
was also suffering from ingrown toenails at the time.  He 
reported that he was confined after refusing the first order 
to return to his company, and that he refused the second 
order to return to the field because he wanted to return to 
his family.  He testified that he accepted a discharge only 
to get back to his family. 

The record reflects that the appellant pled guilty to and was 
found guilty of failing to obey a lawful command to rejoin 
his company at a summary court-martial in December 1969.  On 
the same day that he was sentenced by that summary court-
martial, the appellant again refused a superior officer's 
order to return to his unit in the field.  He avoided 
prosecution for the second offense by a special court-martial 
only by agreeing to accept a discharge for the good of the 
service, along with an Undesirable Discharge Certificate.  
The appellant admits that he committed the second offense 
with which he was charged by the military, and records 
associated with the referral to a special court-martial make 
clear that had the appellant not avoided a special court-
martial, he would have been subject to a punitive discharge 
if found guilty.  The appellant has offered no explanation 
for his actions in service other than to argue that he was 
suffering from ingrown toenails at the time of the first 
order, and that he wanted to return to his wife and child.  
The appellant does not claim that he was unaware that his 
refusal to obey lawful orders on each occasion would subject 
him to punitive measures, and he neither claims, nor does the 
record show, that he was insane at the time of his offenses.  

In light of the appellant's conviction by summary court-
martial of refusing to obey a lawful order, and as he would 
have been subject to a punitive discharge on a second offense 
of refusing to obey a lawful order but for his request for a 
discharge for the good of the service, the Board concludes 
that the appellant's offenses in service constituted willful 
and persistent misconduct, and that he was, in fact, 
discharged on that basis.  Moreover, since the record shows 
that the appellant served as an infantryman in a combat 
theater, his offenses can not be considered minor in nature, 
since his illegal refusal to rejoin his company was clearly 
the type of misconduct that prevented the proper performance 
of his military duties.  See Stringham v. Brown, 8 Vet. App. 
445 (1995); Cropper v. Brown, 6 Vet. App. 450 (1994).  The 
Board therefore concludes that the appellant's discharge from 
service was dishonorable in nature, and therefore constitutes 
a bar to VA compensation benefits.


ORDER

The Board having determined that the appellant's discharge 
from service was under dishonorable conditions, the appeal is 
denied. 




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

